 

Exhibit 10.2

 

EXECUTION VERSION

 

FIRST AMENDMENT TO LOAN AGREEMENT

 

THIS FIRST AMENDMENT TO LOAN AGREEMENT (this “Amendment”), dated as of October
29, 2015 is by and among Pepco Holdings, Inc. (the “Borrower”), the Lenders (as
defined below) party hereto, and The Bank of Nova Scotia, as administrative
agent (the “Agent”). Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed thereto in the Loan Agreement (as
defined below).

 

W I T N E S S E T H

 

WHEREAS, the Borrower, the various financial institutions from time to time
party thereto (the “Lenders”) and the Agent are parties to that certain Term
Loan Agreement dated as of July 30, 2015 (as amended, modified, extended,
restated, replaced, or supplemented from time to time, collectively, the “Loan
Agreement”);

 

WHEREAS, the Borrower has requested that the Required Lenders make certain
amendments to the Loan Agreement;

 

WHEREAS, the Required Lenders are willing to make such amendments to the Loan
Agreement in accordance with and subject to the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE I
AMENDMENT

 

1.1         Amendment to 6.10(b). Section 6.10(b) of the Loan Agreement is
hereby amended and restated in its entirety to read as follows:

 

(b) Borrower may consummate the Exelon-PHI Merger and effectuate the Conversion,
provided that the Exelon-PHI Merger and the Conversion are consummated on or
before June 30, 2016;

 

ARTICLE II
CONDITIONS TO EFFECTIVENESS

 

2.1         Closing Conditions. This Amendment shall be deemed effective as of
the date set forth above (the “Amendment Effective Date”) upon satisfaction of
the following conditions (in form and substance reasonably acceptable to the
Agent):

 

(a)          Executed Amendment. The Agent shall have received a copy of this
Amendment duly executed by each of the Borrower, the Agent and the Required
Lenders.

 

(b)          Fees and Expenses. King & Spalding LLP shall have received from the
Borrower payment of all fees and expenses incurred in connection with this
Amendment.

 

 

 

 

ARTICLE III
MISCELLANEOUS

 

3.1         Amended Terms. On and after the Amendment Effective Date, all
references to the Loan Agreement in each of the Loan Documents shall hereafter
mean the Loan Agreement as amended by this Amendment. Except as specifically
amended hereby or otherwise agreed, the Loan Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.

 

3.2         Representations and Warranties of Borrower. The Borrower represents
and warrants as follows:

 

(a)          The Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Amendment.

 

(b)          The Borrower has duly executed and delivered the Amendment and the
Amendment constitutes the Borrower’s legal, valid and binding obligation,
enforceable in accordance with its terms, except as such enforceability may be
subject to (i) bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

 

(c)          No Approval is required to be obtained by the Borrower or any of
its Subsidiaries in connection with the execution, delivery or performance by
the Borrower of this Amendment; except for such Approvals which have been issued
or obtained by the Borrower or any of its Subsidiaries which are in full force
and effect.

 

(d)          The representations and warranties set forth in Article V of the
Loan Agreement are true and correct as of the date hereof (except for (i) those
which expressly relate to an earlier date and (ii) representations and
warranties contained in Sections 5.5, 5.7 and 5.15 of the Loan Agreement).

 

(e)          After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Unmatured Default.

 

3.3         Reaffirmation of Obligations. The Borrower hereby ratifies the Loan
Agreement and acknowledges and reaffirms (a) that it is bound by all terms of
the Loan Agreement applicable to it and (b) that it is responsible for the
observance and full performance of its respective Obligations.

 

3.4         Loan Document. This Amendment shall constitute a Loan Document under
the terms of the Loan Agreement.

 

3.5         Expenses. The Borrower agrees to pay all reasonable costs and
expenses of the Agent in connection with the preparation, execution and delivery
of this Amendment (including, without limitation, the reasonable fees and
expenses of the Agent’s legal counsel).

 

3.6         Entirety. This Amendment and the other Loan Documents embody the
entire agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

 

3.7         Counterparts; Telecopy. This Amendment may be executed in any number
of counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may

 

 

 

 

execute this Amendment by signing any such counterpart. This Amendment shall be
effective when it has been executed by the Borrower, the Agent and the Required
Lenders and each party has notified the Agent by facsimile transmission or
telephone that it has taken such action.

 

3.8         GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (INCLUDING SECTION 5.1401.7 OF THE GENERAL OBLIGATIONS LAW,
BUT OTHERWISE WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS THEREOF) OF THE
STATE OF NEW YORK, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS.

 

3.9         Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.

 

3.10       Consent to Jurisdiction; Service of Process; Waiver of Jury Trial.
The consent to jurisdiction and waiver of jury trial provisions set forth in
Sections 15.2 and 15.3 of the Loan Agreement, respectively, are hereby
incorporated by reference, mutatis mutandis.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

pepco

Amendment to Loan AGREEMENT

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

  PEPCO HOLDINGS, INC.,   as Borrower           By: /s/ DAVID M. VELAZQUEZ    
Name: David M. Velazquez     Title: Executive Vice President

 

 

 

 

pepco

Amendment to Loan AGREEMENT

 

  The Bank of Nova Scotia,   as Agent and Lender           By: /S/ DAVID DEWAR  
  Name: David Dewar     Title: Director

 

 

 

 

pepco

Amendment to Loan AGREEMENT

 

  Wells Fargo Bank, N.A.,   as Lender           By: /S/ FREDERICK W. PRICE    
Name: Frederick W. Price     Title: Managing Director

 

 

 

 

pepco

Amendment to Loan AGREEMENT

 

  The Bank of New York Mellon,   as Lender           By: /S/ RICHARD K.
FRONAPFEL, JR.     Name: Richard K. Fronapfel, Jr.     Title: Vice President

 

 

 

 

pepco

Amendment to Loan AGREEMENT

 

  SCOTIABANK (IRELAND) LIMITED,   as Lender           By: /S/ CLIVE SINNAMON    
Name: Clive Sinnamon     Title: Director           By: /S/ SUE FOSTER     Name:
Sue Foster     Title: CEO

 

 

 